ACCEPTED
                                                                                                  03-16-00718-CV
                                                                                                        13659198
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                             11/8/2016 8:22:26 AM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK

                              No. 03-16-00718-CV
                                                                                  FILED IN
                                                                           3rd COURT OF APPEALS
                                IN THE COURT OF APPEALS                        AUSTIN, TEXAS
                               FOR THE THIRD DISTRICT OF                   11/8/2016 8:22:26 AM
                                    TEXAS AT AUSTIN                          JEFFREY D. KYLE
                                                                                   Clerk


              IN RE VOLKSWAGEN CLEAN DIESEL LITIGATION:
                       TCAA ENFORCEMENT CASE

            On Petition for Permissive Interlocutory Appeal from MDL No. 15-0844,
                          pending in the 353rd Judicial District Court
                                     Travis County, Texas


                    LUBBOCK COUNTY'S NOTICE OF
                      APPEARANCE OF COUNSEL
             AND DESIGNATION OF LEAD COUNSEL ON APPEAL

TO THE HONORABLE COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 6, Appellee Lubbock County files this Notice of
Appearance

of Counsel and Designation of Lead Counsel on Appeal as follows:

       1.       Appellee designates the following attorneys as counsel on appeal:

                                   MATTHEW D. POWELL
                                        Lubbock County
                                   Criminal District Attorney
                                  Texas Bar Number 00784782

                                     Morgan Day Vaughan
                                  Texas Bar Number: 24060769
                                   Assistant District Attorney




                                                1
                                             R. Neal Burt
                                     Texas Bar Number: 03475450
                                      Assistant District Attorney

                  Lubbock County Criminal District Attorney's Office - Civil Division
                                    916 Main Street, Suite 301
                                      Lubbock,Texas79401
                                          (806) 775-1112
                                    (806) 775-1552 (facsimile)
                                    mvaughan @lubbockcda.com
                                     NBurt@co.lubbock.tx.us

                                          Anthony F. Constant
                                        Texas Bar No. 04711000
                                            Special Counsel
                                          Constant Law Firm
                                800 N . Shoreline Blvd., Ste. 2700 South
                                       Corpus Christi, TX 78401
                                      Telephone: (361) 698-8000
                                      Telecopier: (361) 887-8010
                                     office @constantlawfirm .com


      2.    LEAD COUNSEL designation . Pursuant to TEX. R. APP. P. 6.1, Appellee hereby

designates Anthony F. Constant office@constantlawfirm .com as LEAD COUNSEL on appeal.

      3.    Appellee respectfully requests that the Court and other counsel in this case note this

designation and send all further correspondence , orders, or other communications to Anthony F.

Constant.

                                                Respectfully submitted,

                                                By: Isl Anthony F. Constant
                                                        Anthony F. Constant
                                                        State Bar No . 04711000
                                                        Constant Law Firm
                                                        800 N. Shoreline Blvd., Ste. 2700 South
                                                        Corpus Christi, TX 78401
                                                        Telephone: (361) 698-8000
                                                        Telecopier: (361) 887-8010
                                                        office@constantlawfirm.com
                                                        ATTORNEY FOR APPELLEE
                                                        LUBBOCK COUNTY



                                                  2
                                CERTIFICATE OF SERVICE

        I certify that on November 81h a copy of the foregoing Notice was served upon all counsel
of record registered with the Electronic Filing Service for this matter in compliance with the
Texas Rules of Appellate Procedure.



                                                    Isl Anthony F. Constant
                                                    Anthony F. Constant
                                                    office@constantlawfirm.com




                                               3